        Case 4:19-cv-01751-DMR Document 27 Filed 07/29/19 Page 1 of 3



 1   KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
 2   Jeffrey M. Rosenfeld (Bar No. 222187)
     Tomasz R. Barczyk (Bar No. 312620)
 3
     150 Post Street, Suite 520
 4   San Francisco, CA 94108
     Telephone: (415) 955-1155
 5   Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
 6   jeff@KRInternetLaw.com
     tomasz@KRInternetLaw.com
 7

 8   Attorneys for Plaintiff Peter Todd

 9

10

11

12
                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
14

15   PETER TODD, an individual,               Case No. 4:19-cv-01751-DMR
16                 Plaintiff,
                                              DECLARATION OF NADIM KOBEISSI IN
17          v.                                SUPPORT OF PLAINTIFF’S OPPOSITION
18                                            TO DEFENDANT’S SPECIAL MOTION TO
     SARAH MICHELLE REICHWEIN aka             STRIKE PLAINTIFF’S COMPLAINT (ANTI-
19   ISIS AGORA LOVECRUFT, an                 SLAPP MOTION)
     individual,
20                                            Date:     August 22, 2019
                   Defendant.                 Time:     1:00 p.m.
21
                                              Location: Courtroom 4
22
                                              Complaint Filed: April 3, 2019
23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                    KOBEISSI DECL. IN SUPPORT OF PLA’S
                                                   OPP. TO DEF’S ANTI-SLAPP MTN
Case 4:19-cv-01751-DMR Document 27 Filed 07/29/19 Page 2 of 3
Case 4:19-cv-01751-DMR Document 27 Filed 07/29/19 Page 3 of 3
